Case 1:19-cr-10459-RWZ Document 1877 Filed 05/18/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINAL ACTION NO. 19-CR-10459-RWZ-15

UNITED STATES OF AMERICA
V.

ALEXIS PEGUERO

ORDER

 

May 18, 2021
ZOBEL, S.D.J.

Defendant pleaded guilty to an indictment charging him with conspiracy to
conduct enterprise affairs through a pattern of racketeering activity in violation of 18
U.S.C. § 1962(d). On February 25, 2021, he was sentenced to 21 months of
incarceration followed by three years of supervised release. He moves to modify his
sentence and to alter the conditions of supervised release. Docket # 1766.

The motion is ALLOWED in part and DENIED in part. To the extent that
defendant seeks a modification of the term of imprisonment, the motion is denied. Upon
completion of the period of incarceration, however, defendant shall be released to a
residence approved by the Probation Office and begin the previously imposed period of

supervised release.

May 18, 2021 Zob

DATE RYA W. ZOBEL
UNI STATES DISTRICT JUDGE
